Order entered December 8, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-17-00699-CV

                           MALLORY YORK, JR., Appellant

                                             V.

                      MAKEATHA A. COOPER-YORK, Appellee

                    On Appeal from the 330th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-13-01004

                                         ORDER
      Before the Court is appellant’s December 6, 2017 motion for an extension of time to file

a corrected brief. We GRANT the motion to the extent that we ORDER appellant to file the

brief by Monday, January 8, 2018.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE